DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 09/20/2021.  Claims 1-4, 7-10, 31, 32, and 44-53 are pending.  The earliest effective filing date of the present application is 06/12/2016.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 31, 32, and 44-53 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2012/0215693 to Faith et al. (“Faith”) in view of U.S. Pat. No. 9,836,702 to Hinton (“Hinton”), in further view of U.S. Pat. Pub. No. 2012/0143706 to Crake et al. (“Crake”).
With regard to claims 1, 8, 44, 46, 49, and 51, Faith discloses the claimed method comprising: 
at an administration entity (see abstract, “network-enabled server facilitates transactions between one or more merchants and users by [] managing data flow and interactions between the merchants and the users, . . . .”) subsystem: 
 	receiving, from an electronic device, device order data indicative of an order for an item of value provided by a service provider subsystem to be stored on the electronic device (see [0046] “The user device may determine that the user is nearing the gas station, e.g., based on location information of the user device, and send an indication to the gas station that the user is about to arrive at the gas station. . .  When the user actually enters the gas station and drives up to a particular pump, the user device may communicate with the gas station server via cloud server computer 210 to indicate user's location.”; see [0056] where user device is asked if the order data corresponds with an actual order; see Fig. 4, 406 and 408, where the “transaction originator” is the user of the electronic device; see [0025] “the system leverages use of billions of network connected servers and user devices such as cell phones, mobile computing devices, TVs', etc. to enable a user and a merchant to interact quickly and efficiently without having to resort to traditional methods like mailing of documents.  This may greatly enhance the speed of processing both the transaction authorization and payment processing aspects of a transaction.”), the device order data comprising payment data for fulfillment of the order (see [0056] “Once the other entity validates the transaction, the cloud server may receive payment details from the other entity (408).  In some embodiments, payment details may include information about a payment device to be used for paying for the item purchased.  Once the payment details are received,”), and the service provider subsystem being separate from the administration entity subsystem (see e.g. [0056] and Fig. 4, where the cloud server is the administration entity and the merchant server is the claimed “service provider subsystem”, see Fig. 4, 404 where the admin server receives data from the merchant device, thereby showing the separation);
 	transmitting, to the service provider subsystem and in response to receiving the device order data from the electronic device, administration order data that comprises at least a portion of the device order data indicative of the order, wherein the portion of the device order data comprises the payment data for fulfillment of the order (see [0046] “The user device may determine that the user is nearing the gas station, e.g., based on location information of the user device, and send an indication to the gas station that the user is about to arrive at the gas station. . .  When the user actually enters the gas station and drives up to a particular pump, the user device may communicate with the gas station server via cloud server computer 210 to indicate user's location.”; see [0006] “The network-enabled server computer is further configured to . . . request additional information associated with the transaction from the merchant computer”; see e.g. Fig. 4, where following the receiving of the data from the user device, the admin server can “communicate payment authorization results to the merchant. . . .”; see [0056], “Thereafter, the cloud server may receive results from the payment processing operation from the payment processing network (412).  The cloud server may then communicate the results to the merchant and the user (414).”), the payment data being representative of a payment instrument (see e.g. [0046] “The indication may include the user's alias information.  The gas station server computer may use the user's alias information to request preauthorization from the user's payment card issuer for a potential gas purchase.  Since the user's alias information is stored in alias database 218, cloud server computer can determine user's payment device and communicate with the issuer of the payment device to obtain the preauthorization.  When the user actually enters the gas station and drives up to a particular pump, the user device may communicate with the gas station server via cloud server computer 210 to indicate user's location.  In response to this information, the gas station's server computer can enable that pump for use.”); 
receiving, from the service provider subsystem and responsive to transmitting the administration order , order fulfillment data that comprises the value provided by the service provider subsystem (see [0047] The user may immediately start pumping gas from that pump without having to swipe this card or present any payment device.  Once the user has finished dispensing the gas, the gas station server may send the final amount of purchase to cloud server 210 to be communicated to the user's issuer.”; see [0006] “The network-enabled server computer is further configured to receive a payment request from a merchant computer for authorizing payment for a transaction. . . .”); and 

 Therefore, it would have been obvious to one of ordinary skill in the transaction art at the time of filing to modify the teachings of Faith to include the ability to download a file on a mobile device from the administration entity, as shown in Hinton, as part of a transaction to allow the user to play the file and to make it appear that the user is receiving the data from the service provider when in fact it is coming from a different entity.  
Further, the combination of Faith and Hinton is silent regarding “wherein the transmitting comprises at least one of: . . . or [b] changing a funding amount stored in a previously provisioned applet on the secure element of the electronic device.”  However, Crake teaches at e.g. [0024-27], that a mobile wallet application can be stored on a secure element ([0027], “the wallet application module 8 is stored in the secure element 4, and is loaded into a virtual machine of the mobile device 3 to provide the functionality of the present embodiment.”) and where the mobile wallet can have a pre-loaded funding account that can be used to pay for transactions and receive funds into (see [0025], where the funding amount changes as “The payment account data can additionally include data defining an amount of pre-paid funds that have been transferred 
7.	With regard to claim 2, Faith further teaches 
Receiving, from the service provider subsystem, order status update data indicative of a fulfillment status of the order (see [0047] The user may immediately start pumping gas from that pump without having to swipe this card or present any payment device.  Once the user has finished dispensing the gas, the gas station server may send the final amount of purchase to cloud server 210 to be communicated to the user's issuer.”; see [0006] “The network-enabled server computer is further configured to receive a payment request from a merchant computer for authorizing payment for a transaction. . . .”); and
Verifying the received order status update data (see [0047] “In some embodiments, the issuer may send a confirmation message to the user's device, via cloud server computer 210, to verify that the user indeed purchased the gas.  Once the user confirms the purchase, the payment authorization may proceed according to conventional processes.” see [0007] “In some embodiments, the network-enabled server computer may also receive information from the payment processing network server computer indicating successful processing of the payment transaction and communicate the information to the merchant computer and/or the user device”)
where the verifying comprises at least one of decrypting, decoding, or unsigning at least a portion of the received order status update data using the shared secret.  The main embodiment of Faith does not disclose “using a shared secret of the administration entity subsystem and the service provider subsystem known to both the administration entity subsystem and the service 
8.	With regard to claim 3, Faith further teaches where the shared secret comprises data shared between the administration entity subsystem and the service provider subsystem prior to the receiving the order status update data.  The main embodiment of Faith does not disclose “using a shared secret of the administration entity subsystem and the service provider subsystem.”  Faith, however, at [0022] (relating to an embodiment of “a brief review of transactions processing as it exists today”, teaches that it would have been obvious to one of ordinary skill in the transaction processing art to have a shared key between the service provider and the intermediary server, as Faith discloses “The merchant system, then decrypts the PIN using the PEK, and encrypts it again using an acquirer working key (AWK), which is a key known by the merchant and the acquirer.”  Here, Faith teaches that it would have been obvious to verify transactions using a shared key between two entities who are not the user or user device, but other entities involved in the transaction.  This is performed so that the transaction details can be verified as legitimate by the other entities, without taking into account the user or bothering the user, which is advantageous to all parties involved as it is another form of verification. 
With regard to claim 4, Faith further discloses after the verifying, transmitting, to the electronic device, at least a portion of the received order status update data (see [0006] “The network-enabled server computer is further configured to . . .  send a validation request to the user device to validate the payment request”). 
10. 	With regard to claim 5, Faith further discloses receiving, by the administration entity subsystem and from the service provider subsystem, order fulfillment data comprising the item of value (see [0009] “and receiving a third message from the merchant server computer including the requested information”; [0010] “In some embodiments, the additional information related to the transaction may include documents, images, audio, video, or graphics.”; see [0047] “The user may immediately start pumping gas from that pump without having to swipe this card or present any payment device.  Once the user has finished dispensing the gas, the gas station server may send the final amount of purchase to cloud server 210 to be communicated to the user's issuer.”).
11.	With regard to claims 6 and 7, 45, 50, Faith does not disclose transmitting, by the administration entity subsystem and to the electronic device, at least the item of value of the received order fulfillment data and allowing access.  Hinton teaches at e.g. col. 27, lines 40-50 that it would have been obvious to one of ordinary skill in the transaction art to allow a user to download a file and play it on their device as part of the transaction.  Therefore, it would have been obvious to one of ordinary skill in the transaction art at the time of filing to modify the teachings of Faith to include the ability to download a file on a mobile device as part of a transaction to allow the user to play the file.  
12.	With regard to claim 9, 47, and 52, Faith further discloses: after receiving the device order data, decrypting, at the administration entity subsystem, a portion of the received device order data using a shared secret of the administration entity and the electronic device (However, the main embodiment of Faith does not disclose “using a shared secret of the administration entity subsystem and the service provider subsystem.”  Faith, however, at [0022] (relating to an embodiment of “a brief review of transactions processing as it exists today”, teaches that it would have been obvious to one of ordinary skill in the transaction processing art to have a shared key between the service provider and the intermediary server, as Faith discloses 
13.	With regard to claim 10, 48, 53, Faith further discloses where the portion of the received device order data comprises payment data operative to fund the fulfillment of the order (see [0006-8]). 
14.	With regard to claims 31 and 32, Faith further discloses: 
Wherein the order status update data received from the service provider subsystem indicates whether the item has been provided to the user by the service provider subsystem (see [0047] “The user may immediately start pumping gas from that pump without having to swipe this card or present any payment device.  Once the user has finished dispensing the gas, the gas station server may send the final amount of purchase to cloud server 210 to be communicated to the user's issuer.”).  Further, Faith discloses where “verifying the received order status update data comprises verifying the received order status update data using data not available to the electronic device” (see [0047] “In some embodiments, the issuer may send a confirmation message to the user's device, via cloud server computer 210, to verify that the user indeed purchased the gas.” Where the examiner notes that the data being sent via the cloud server to the user device is not provided to the user device prior to this, so the user device would not have access to this data (i.e. not available) prior to the user device receiving it).  See Hinton, as combined above, for the ability to send the item to the user’s mobile device, or electronic device.  


Response to Arguments
All of Applicant’s arguments have been fully considered.  
The examiner has withdrawn the rejections under 35 USC 112 based on the amendments provided. 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See where the argued Taveau reference has been removed from the rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687